Citation Nr: 0034069	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  95-34 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psoriasis of the hands 
and feet.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought.  
Following receipt of the veteran's timely appeal, by a 
September 1999 Remand Order, the Board determined that the 
veteran's claim was well grounded within the meaning of the 
applicable statutory definition, and that additional 
development of the case was necessary.  The Board referred 
the case back to the RO for that additional development.  The 
RO has made every attempt to comply with the Board's 
September 1998 Remand Order, and the case has been returned 
to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran is currently diagnosed with psoriasis of the 
hands and feet, and has presented medical evidence 
establishing the plausibility of a nexus between that 
disability and his active service.  


CONCLUSION OF LAW

Psoriasis of the hands and feet was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, if a condition noted 
during service is not shown to be chronic, then generally, a 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran contends that he incurred psoriasis of the hands 
and feet in service.  A review of his service medical records 
does not disclose medical evidence of complaints of or 
diagnosis of psoriasis of the hands or feet in service.  
However, in May 1968, he was seen for complaints of a rash on 
his arms.  The report of the service separation examination 
is negative for any indication of psoriasis.  

Post-service clinical treatment records dating from September 
1971 through June 1994 show that the veteran was seen for 
what was characterized as an allergic rash in October 1971, 
about nine months after the veteran's service discharge.  A 
letter dated in May 1974 from Stephen P. Stone, M.D, and 
addressed to Donald S. Miezio, M.D., states that the veteran 
had a problem with his hands and feet of three years' 
duration.  The letter implied that Dr. Miezio was aware that 
the veteran had a three-year history of erythematous and 
hyperkeratotic eruptions involving the soles of his feet and 
the palms of his hands.  According to Dr. Stone, the clinical 
impression was palmar and plantar psoriasis.  However, it was 
not clear from the letter whether the clinical history was 
one provided by the veteran or whether it was based on 
clinical findings.  A subsequent letter dated in November 
1978 from H. H. Roenigk, Jr., M.D., to Dr. Miezio states that 
at that time, the veteran had a seven-year history of 
psoriasis of the hands and feet, and went on to discuss 
various treatment options.  The clinical records submitted by 
the veteran show that he received ongoing treatment for 
psoriasis of the hands and feet throughout that period.  

The veteran reported for VA rating examination in March 1995.  
The report of that examination shows that the veteran 
indicated having incurred psoriasis of the hands and feet in 
service.  On examination, he was objectively shown to have 
psoriasis of the palms of his hands and soles of his feet.  
However, the examiner failed to address the issue of the 
etiology of that disorder.  

In support of his claim for service connection, the veteran 
submitted an affidavit from his wife dated in 1994, and 
affidavits from his father-in-law and mother dated in August 
1995.  All of those affidavits state that the veteran had 
problems with some sort of skin disease on his left foot 
while he was in service.  In addition, the veteran appeared 
at a personal hearing at the RO in January 1996 before a 
Hearing Officer, and testified that he had incurred his 
psoriasis of the hands and feet during the final months of 
his active duty.  He stated that he had not reported this 
disorder or sought treatment for it in service because it did 
not appear to be serious at that time, and because he did not 
want to be retained in service beyond his scheduled discharge 
date.  The veteran testified that he had been treated for 
psoriasis on the hands and feet by his family physician some 
three to four weeks following his discharge from service.  
However, he also indicated that the family physician who had 
initially treated him suffered a stroke and other problems, 
and was therefore unable to provide any assistance or to 
provide additional treatment records.  The veteran indicated 
that the May 1974 letter from Dr. Stone of the Mayo Clinic 
was the earliest available medical evidence of record of 
service incurrence.  

As noted, by the September 1999 Remand Order, the veteran's 
claim was found to be well grounded, and was referred back to 
the RO for additional development.  Pursuant to the Board's 
directives contained in the Remand Order, the veteran was 
requested to provide additional information regarding medical 
treatment for his psoriasis of the hands and feet, and was 
scheduled to undergo a VA rating examination to provide 
further clarification as to the etiology of his claimed 
disability.  By letters of September and December 1999, the 
veteran was requested to identify all health care providers 
who had rendered treatment for his psoriasis, to the extent 
possible, and also to identify any additional relevant 
evidence pertinent to his claim.  In addition, the veteran 
was advised that he would be scheduled to undergo a VA rating 
examination.  The veteran failed to respond to either of 
these letters.  A VA rating examination was scheduled for 
December 1999, but the veteran failed to report at the 
appointed time.  

However, the Board notes that, while medical opinion as to 
whether the veteran's psoriasis had its onset in service is 
lacking, VA now has a statutory mandate to provide such an 
opinion, although the VA examiner who saw the veteran in 1995 
did not provide that opinion because this statutory mandate 
was not in place when the veteran was examined.  See Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (with provisions known as the 
"McCain Amendment") (to be codified at 38 U.S.C.A. § 
5107(a)). 

The Board has evaluated the foregoing, and, resolving all 
reasonable doubt in favor of the veteran, finds that the 
evidence presented is at least in equipoise.  Given that the 
evidence is in equipoise, the evidence supports a finding of 
service connection for psoriasis of the hands and feet.  In 
that regard, the Board finds that notwithstanding that the 
veteran did not cooperate with the VA's attempts to assist 
him in developing evidence to substantiate his assertions, 
sufficient evidence is currently of record to warrant a grant 
of service connection.  Of greatest significance here are the 
letters from the veteran's treating physicians, dated in May 
1974 and November 1978, which indicate that the veteran's 
psoriasis of the hands and feet began at some point either 
near the end of the veteran's period of active duty or at a 
time very shortly thereafter, and there is no evidence 
contradictory to the veteran's assertions that his skin 
symptoms began in service.  

The Board observes that the veteran was discharged from 
active duty in February 1971.  The letter from Dr. Stone of 
May 1974 indicates that the veteran's psoriasis of the hands 
and feet began some three years previously, suggesting 
incurrence at some point in 1971.  The November 1978 letter 
from Dr. Roenigk indicates that at that time, the veteran had 
a seven-year history of such disease, also suggesting 
incurrence at some point in 1971.  Further, the clinical 
evidence clearly shows that the veteran currently has a 
present disability due to psoriasis of the hands and feet.  

In addition, the Board observes that while the veteran's 
service medical records fail to document the incurrence of 
psoriasis of the hands and feet in service, the veteran has 
consistently maintained that he experienced such problems 
near the end of his period of active duty.  Moreover, the 
affidavits from the veteran's family members as discussed 
above also aver that the veteran experienced problems with a 
skin disease during service.  Here, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has implied that symptomatology associated with skin 
disorders, including rashes, itchiness, soreness, and other 
manifestations are of the type of conditions lending 
themselves to lay observation.  See generally McCartt v. 
West, 12 Vet. App. 164, 167 (1999).  

The Board also notes that there are no contrary medical 
opinions of record.  Accordingly, while the veteran failed to 
assist the VA in developing evidence potentially helpful to 
his claim, and while the March 1995 VA rating examination, 
showing that the veteran had psoriasis of the hands and feet, 
did not contain any medical opinion of the etiology of that 
disability, the examiner did not offer any opinion 
discounting the possibility of service incurrence.  
Therefore, the Board finds that the evidence presented is at 
least in equipoise, and that service connection for psoriasis 
of the hand and feet is warranted.  The veteran's appeal is 
granted.  


ORDER

Service connection for psoriasis of the hands and feet is 
granted.  



		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

